UNITED STATES DISTRICT COURT
                                                                                        FILED
                             FOR THE DISTRICT OF COLUMBIA                                 JUN 1 5 2010
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                   Courts for the District of Columbia

Derian Douglas Hickman,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )       Civil Action No.         10 1006
                                                      )
Bank of America et aI.,                               )
                                                      )
       Defendants.                                    )


                                  MEMORANDUM OPINION

       The plaintiff, Derian Douglas Hickman, filed a pro se complaint and application to

proceed without prepayment of fees. Hickman's application to proceed without prepayment of

fees will be granted, the complaint will be dismissed as frivolous, and the plaintiff will be

directed to show cause in writing why he should not be prospectively barred from filing without

prepayment of fees.

       Hickman, known to this court from prior frivolous and otherwise defective filings, has

filed the instant complaint against Bank of America, J.P. Morgan Chase Bank, and Wells Fargo

Bank, alleging as follows:

               Requesting return of previous account holdings money and any safe
       deposit box contents[.] Also over 1000 dollars in overdraft charges from J.P.
       Morgan Chase. And documents involving previous business rev(:nue. At close to
       1,000,000 stolen from my Bank of America account card. Requesting trial by
       jury[.] Asking for documents and amount due.

Compi. at 1.

       Such a complaint not only fails to meet the minimum requirements of Rule 8(a) of the

Federal Rules of Civil Procedure, but also appears to be based on fantastic and delusional
premIses. Complaints describing fantastic or delusional scenarios are subject to immediate

dismissal as frivolous. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d

328, 330-31 (D.C. Cir. 1994). Accordingly, this complaint will be dismissed with prejudice.

       Including this one, the plaintiff has filed 17 complaints since February of2009, each of

which warranted immediate dismissal, either because it did not meet the minimum requirements

of Rule 8 or because it was frivolous. This pattern of filing results in an unwarranted

consumption of judicial resources. The plaintiff was warned previously that if he persisted in

filing frivolous or otherwise defective complaints, the Court could limit or deny his ability to

proceed without prepayment of fees. See Slip. op., Derian Douglas HicAman v. Derian Douglas

Hicman Archives et al., Civil Action No. 10-12, at 2 (D.D.C. Jan. 6,2010). Accordingly, the

plaintiff will be required to show cause in writing why he should not be barred prospectively

from filing without prepayment of the filing fee.

       A separate, related order accompanies this memorandum opinion.



                                                      Uni




                                                -2-